UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1420



LINDA ALLEN; JULIE ORD,

                                           Plaintiffs - Appellants,

          versus


INTERNATIONAL BUSINESS MACHINES CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-02-1121)


Submitted:   March 1, 2005                 Decided:   April 19, 2005


Before WILKINS, Chief Judge, and WIDENER and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kenneth F. McCallion, MCCALLION & ASSOCIATES, L.L.P., New York, New
York, for Appellants. C. Matthew Keen, Robert A. Sar, Rachel B.
March, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C., Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Linda Allen and Julie Ord (collectively, “Appellants”) appeal

a   district     court   order     dismissing     their     claims    against

International Business Machines Corporation (IBM) arising from

alleged exposure to toxic mold.        We affirm.


                                     I.

     Appellants formerly worked in Building 061 of IBM’s facility

at Research Triangle Park, North Carolina (the building).             In late

April 2000, water flooded the center of the building after a pipe

burst.    Within one week of the flood, IBM began removing water-

damaged materials from the building.              In addition, employees

working in water-damaged areas of the building were temporarily

reassigned to other buildings.       However, employees working outside

the water-damaged areas--including Appellants--were not relocated.

In connection with the cleanup of the building, IBM submitted

building-material and air-quality samples for testing; the results

of these tests, provided to IBM in July 2000, revealed the presence

of toxic mold.

     Appellants continued to work in the building throughout the

post-flood renovation process, which lasted approximately seven

months.     During   this   time,    Appellants     began   suffering   from

“constant   vertigo,     extreme    sensitivity   to   motion   and   visual

stimuli, chronic fatigue, muscle spasms, suppressed immune systems,

and significant cognitive disorders.”       J.A. 26.      In November 2000,

                                      2
after learning that one of their coworkers had developed similar

symptoms, Appellants asked IBM to investigate the cause of their

ailments; in particular, they expressed concern that toxic mold

might be responsible. Soon thereafter, IBM employees inspected the

building.   According to Appellants, however, this inspection did

not include testing for mold and covered only a portion of the

building. Nevertheless, the inspectors assured Appellants that the

mold in question could be identified through visual inspection and

that there was no mold problem in the building.

     In   December    2000,    Allen’s       physician    requested         that   IBM

relocate Allen to another building for six weeks to determine

whether   her    ailments   were     being    caused     by    something      in   the

building.       IBM denied this request, explaining that a company

physician had reviewed Allen’s medical records and concluded that

there was no medical reason to relocate her.                       Due to their

worsening symptoms, Appellants eventually went on medical leave;

neither has been able to work since that time.                  In March 2002, a

physician diagnosed Appellants’ medical conditions as resulting

from exposure to toxic mold in the building.

     Appellants subsequently filed this action in North Carolina

state   court    alleging     that   IBM     willfully        failed   to    prevent

Appellants’ exposure to toxic mold, causing them to suffer numerous

health problems.      Appellants’ complaint, which sought injunctive

relief and damages, relied on a judicially created exception to the


                                       3
exclusivity provisions of the North Carolina Workers’ Compensation

Act.    See Woodson v. Rowland, 407 S.E.2d 222, 228 (N.C. 1991)

(holding that an employer may be held liable in a civil action when

it “intentionally engages in misconduct knowing it is substantially

certain to cause serious injury or death to employees and an

employee is injured or killed by that misconduct”).

       IBM removed the case to federal court and moved to dismiss

Appellants’ complaint pursuant to Federal Rule of Civil Procedure

12(b)(6).    In ruling on this motion, the district court noted that

Woodson establishes “an extremely demanding standard” for imposing

liability against an employer outside the workers’ compensation

system, Allen v. Int’l Bus. Machs. Corp., 308 F. Supp. 2d 638, 644

(M.D.N.C. 2004), and that a Woodson claim “is only cognizable ‘in

the most egregious cases of employer misconduct,’” id. at 644-45

(quoting Whitaker v. Town of Scotland Neck, 597 S.E.2d 665, 668

(N.C. 2003)).    In particular, the district court recognized that

“[f]or a plaintiff to prevail on a Woodson claim, ... there must be

‘uncontroverted evidence of the employer’s intentional misconduct’

and that ‘misconduct [must be] substantially certain to lead to the

employee’s   serious   injury   or   death.’”   Id.   at   645   (quoting

Whitaker, 597 S.E.2d at 668) (third alteration in original).         The

district court determined that Appellants’ allegations did not

satisfy these rigorous standards because (1) even assuming that IBM

knew toxic mold was present in the building, Appellants could not


                                     4
show that IBM knew that the mold was substantially certain to cause

severe    injury   or   death;   (2)    IBM    did    not   violate   any   safety

regulations regarding toxic mold, nor was there any allegation that

such standards even existed; and (3) IBM did take some steps to

prevent    employees’    exposure      to    mold    in   the   building    and   to

investigate Appellants’ illnesses.             The district court therefore

dismissed Appellants’ complaint.


                                       II.

     After reviewing the parties’ briefs and the applicable law, we

conclude that the district court correctly decided the issues

before it. Accordingly, we affirm on the reasoning of the district

court.    See id. at 643-46.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court    and    argument      would   not    aid    the

decisional process.


                                                                           AFFIRMED




                                        5